STATE OF MICHIGAN

                            COURT OF APPEALS



JENNIFER L. TERRY, Individually and as Next                    UNPUBLISHED
Friend of JULIAN S. TERRY, Minor,                              February 16, 2016

              Plaintiff-Appellant,

v                                                              No. 325017
                                                               Jackson Circuit Court
CONSUMERS ENERGY COMPANY and                                   LC No. 14-000556-NO
MICHIGAN BELL TELEPHONE COMPANY,
d/b/a AT&T MICHIGAN,

              Defendants-Appellees.


Before: O’CONNELL, P.J., and OWENS and BECKERING, JJ.

BECKERING, J. (concurring).

       I concur in result only.



                                                        /s/ Jane M. Beckering




                                          -1-